                                                                                                  Case 2:11-cv-00524-GMN-DJA Document 246 Filed 12/29/20 Page 1 of 3




                                                                                              1    Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                   Email: jhoumand@houmandlaw.com
                                                                                              2    Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                   Email: bsims@houmandlaw.com
                                                                                              3    HOUMAND LAW FIRM, LTD.
                                                                                                   9205 West Russell Road, Building 3, Suite 240
                                                                                              4    Las Vegas, NV 89148
                                                                                                   Telephone:    702/720-3370
                                                                                              5    Facsimile:    702/720-3371

                                                                                              6    General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              7
                                                                                              8                                   UNITED STATES DISTRICT COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                        DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10      GENE COLLINS, an individual doing                Case No. 2:11-cv-00524-GMN-DJA
                                                                                                     business as SOUTHERN NEVADA
HOUMAND LAW FIRM, LTD.




                                                                                             11      FLAGGERS & BARRICADES; SIX STAR
                                                                                                     CLEANING & CARPET SERVICE, INC., a               SECOND STATUS REPORT
                                                                                             12      Nevada corporation; YOLANDA WOODS,               REGARDING THE RETENTION OF
                                                                                                                                                      NEW COUNSEL
                                                                                                     an individual doing business as STEP BY
                                                                                             13
                                                                                                     STEP CLEANING SERVICE, INC.,
                                                                                             14      FLOPPY MOP, INC., a Nevada corporation,
                                                                                                     and BLUE CHIP ENTERPRISES, INC.,
                                                                                             15
                                                                                                                    Plaintiffs.
                                                                                             16
                                                                                             17      v.

                                                                                             18      LABORERS INTERNATIONAL UNION
                                                                                                     OF NORTH AMERICA, LOCAL NO. 872,
                                                                                             19      TOMMY WHITE, et al.
                                                                                             20                     Defendants.
                                                                                             21
                                                                                             22           Lenard Schwartzer (the “Trustee”), the duly appointed successor Chapter 7 Trustee in the

                                                                                             23    bankruptcy case filed by Six Star Carpet Cleaning & Carpet Service, Inc. (“Six Star”), by and

                                                                                             24    through his general bankruptcy counsel Jacob L. Houmand, Esq. and Bradley G. Sims, Esq. of the

                                                                                             25    Houmand Law Firm, Ltd., hereby submits this Second Status Report Regarding the Retention of

                                                                                             26    New Counsel (the “Status Report”).

                                                                                             27           On September 28, 2020, this Court granted the Motion to Withdraw As Attorney of Record

                                                                                             28    [Doc No. 220] filed by Leo P. Flangas, Esq., former counsel for the Trustee and the other plaintiffs

                                                                                                                                                   -1-
                                                                                                  Case 2:11-cv-00524-GMN-DJA Document 246 Filed 12/29/20 Page 2 of 3




                                                                                              1    in this litigation. As part of that Order, this Court ordered that the plaintiffs shall either retain new

                                                                                              2    counsel or file a status report updating their efforts to obtain new counsel no later than October 30,

                                                                                              3    2020.

                                                                                              4            On October 30, 2020, the Trustee filed a Status Report Regarding Retention of New Counsel

                                                                                              5    [ECF No. 244] that requested a sixty (60) day extension to retain new counsel. On November 2,

                                                                                              6    2020, this Court entered a Minute Order [ECF No. 245] that approved the Trustee’s requested

                                                                                              7    extension and scheduled December 29, 2020 as the new deadline for the retention of new counsel

                                                                                              8    or the filing of a status report. This Status Report is intended to further update the Court on the
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9    Trustee’s efforts to obtain new counsel.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10            The Trustee has continued discussions with out-of-state counsel who has been reviewing
HOUMAND LAW FIRM, LTD.




                                                                                             11    documents related to the case and have met with several of the plaintiffs in this litigation. However,

                                                                                             12    this review has been impacted by Covid-19 restrictions and the death of a family member of one of

                                                                                             13    the plaintiffs.

                                                                                             14            On September 13, 2020, the plaintiffs in this litigation filed a Motion to Vacate Arbitration

                                                                                             15    Award (9 U.S.C. § 10) and Memorandum of Points and Authorities [ECF No. 221] (the “Motion to

                                                                                             16    Vacate”) that sought to vacate an arbitration award based upon the failure of the arbitrator to

                                                                                             17    disclose certain connections with the parties and their counsel. The Motion to Vacate has been

                                                                                             18    fully briefed and is awaiting a decision from this Court. The outcome of the Motion to Vacate will

                                                                                             19    have a significant impact on the procedural posture of this litigation and will determine whether the

                                                                                             20    parties will need to participate in a new arbitration, or if they will litigate the remaining claims

                                                                                             21    before this Court.

                                                                                             22    ...

                                                                                             23    ...

                                                                                             24    ...

                                                                                             25    ...

                                                                                             26    ...

                                                                                             27    ...

                                                                                             28    ...

                                                                                                                                                     -2-
                                                                                                  Case 2:11-cv-00524-GMN-DJA Document 246 Filed 12/29/20 Page 3 of 3




                                                                                              1           Accordingly, the Trustee respectfully requests that the Court extend the deadline for the

                                                                                              2    Trustee to retain substitute counsel to thirty (30) days after entry of an order on the Motion to

                                                                                              3    Vacate.

                                                                                              4           Dated this 29th day of December, 2020.

                                                                                              5                                                     HOUMAND LAW FIRM, LTD.

                                                                                              6
                                                                                                                                                    By: /s/ Jacob L. Houmand
                                                                                              7                                                     Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                                                                    Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                              8                                                     9205 West Russell Road, Building 3, Suite 240
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                                                                    Las Vegas, NV 89148
                                                                                              9                                                     Telephone: 702/720-3370
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                                                                                    Facsimile: 702/720-3371
                                                                                             10
HOUMAND LAW FIRM, LTD.




                                                                                             11                                                     General Bankruptcy Counsel         for   Lenard
                                                                                                                                                    Schwartzer, Chapter 7 Trustee
                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                   -3-
